Opinion by
Walker, J.
The advance was occasioned by the fact that a portion of the charges claimed to have been nondutiable had been determined by the appraiser to be dutiable. At the trial the customhouse broker testified that at the time he made the entries the question of the proportion of charges which was dutiable was under consideration by the customs authorities, that he had no other source of information than the invoice, and that in all his previous experience with similar invoices entries made using the invoice figures had been passed as entered. The appraiser and a special agent who investigated the matter were of the opinion that the importer did nob intend to defraud the Government of its customs revenue. On the record presented the court was satisfied that the entry was made without intention to defraud the revenue of the United States or to conceal or misrepresent the facts. The petitions were therefore granted.